Ludeling, C. J.
This is a suit to enforce the collection of $760 taxes due to the city of New Orleaus. The defendant appeared and excepted to the jurisdiction of the’court outlie ground that he is a resident of the parish of St. Bernard. He further averred, in case this exception should be overruled, that his name and surname has not been stated in the list published, which is to stand in lieu of a cita-. tion; and he still further pleaded lis pendens.
A want of citation is cured by the appearance of defendant in the suit for any other purpose than to allege the want of citation. 21 An. 438, City of New Orleans v. Hall.
The tax claimed is an assessment upon real and personal property situated within the corporate limits of the city, and is exigible in the courts within said city.
The plea of Us pendens is not well founded. The thing demanded in the two cases is not the same.
It is therefore ordered that the judgment of the district court be affirmed, with costs of both courts.